Supreme Court

                                                                No. 2013-3-M.P.


In re Application of Floyd Edmond Webb, III. :




             NOTICE: This opinion is subject to formal revision before
             publication in the Rhode Island Reporter. Readers are requested to
             notify the Opinion Analyst, Supreme Court of Rhode Island, 250
             Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
             3258 of any typographical or other formal errors in order that
             corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2013-3-M.P.


 In re Application of Floyd Edmond Webb, III. :



              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       PER CURIAM. The applicant, Floyd Edmond Webb, III, petitioned this Court for a

hearing concerning the recommendation of the Supreme Court’s Committee on Character and

Fitness (committee) that he be denied admission to the Rhode Island bar. Specifically, the

applicant asserts that the committee abused its discretion by neither admitting him to the bar

outright, nor recommending conditional admission under Article II, Rule 3(l)(2) of the Supreme

Court Rules of Admission of Attorneys and Others to Practice Law. This matter came before the

Supreme Court pursuant to an order directing the applicant to show cause why the

recommendation of the committee should not be adopted. After considering the applicant’s

written and oral submissions, we conclude that cause has not been shown and that this case may

be decided without further briefing or argument. For the reasons set forth in this opinion, we

adopt the recommendation of the committee.

                                                I

                                 Facts and Procedural History

       The applicant graduated from Roger Williams University School of Law in May 2008

and applied to take the bar examination that July. At that time, applicant was interviewed by a

single committee member and advised that, if he passed the examination, he would be required

to appear before the full committee “due to issues of candor in both the [a]pplication and his law

                                               -1-
school application * * *.” In particular, because applicant admitted in his initial interview that he

did not fully disclose all prior arrests and charges, nor fully identify the disposition of those

arrests and charges, he was advised to supplement his application to include such disclosure. In

July 2009, applicant passed the bar examination on his third attempt. The applicant then

appeared before the committee on October 25, 2009, December 21, 2009, February 3, 2010,

April 26, 2010, and finally, on June 1, 2010.

        Despite being advised to supplement his application “to address the issues raised during

the initial interview,” the committee found that the amendment, which applicant filed

immediately prior to the October 25 hearing, failed to address those issues. During the hearing,

applicant was advised that the committee would send a written request for the additional

information. The committee received additional information from applicant and scheduled a

second hearing for December 21, 2009. The information provided encompassed thirteen items,

including “prior arrests, traffic issues, police incident reports, and civil litigation.”

        In addition to two arrests in 1983 and 1998, as well as several traffic violations and

incident reports, the committee focused on two confrontations applicant had with the Providence

police and one confrontation with the Rhode Island state police. On November 14, 1999,

applicant was charged with disorderly conduct after arguing with a Providence police officer

who was controlling traffic during a road race. The applicant admitted calling the officer “a

f***ing idiot.” The charge, which applicant mischaracterized as “disturbing the peace,” was

dismissed and subsequently expunged. On June 3, 2006, while attending law school, applicant

was arrested and charged with vandalism, disorderly conduct, and resisting arrest. The charges

stemmed from an incident in which applicant allegedly had tied his dogs to the door handle of a

bank, and when Providence police officers removed the dogs, telling applicant that he was


                                                  -2-
obstructing the entrance of the bank, applicant “had a few choice words” for the officers and the

situation rapidly deteriorated. The applicant pled nolo contendere to resisting arrest, and the

other charges were dismissed.        That conviction later was expunged and sealed.           In his

application, applicant stated that he had been arrested for “disturbing [the] peace” and that the

charge had been dismissed; he failed to disclose that he had pled nolo contendere to resisting

arrest.

          An incident involving the state police occurred on May 24, 2004. The applicant was

stopped for speeding, and the incident was recorded by the state trooper’s “MVR tape.”

Impatient with the amount of time it was taking for the trooper to return with his ticket, applicant

called 9-1-1 to complain. The trooper on the scene described applicant as being “aggressive,”

becoming belligerent, and calling the troopers “losers.”

          During the December hearing, applicant disputed the accuracy of the police reports and

accused the police officers of lying. The committee was unable to complete its review, and

scheduled another hearing for February 3, 2009. The committee asked applicant to submit a

copy of the police report about an incident on June 3, 2006. When applicant provided the

requested incident report, the committee found that it contradicted his prior testimony. The

applicant alleged that the report was “a complete misstatement of the facts” by the police.

          The committee scheduled hearings on April 26, 2010, and June 1, 2010, to hear testimony

from the police officers involved in certain of the incidents that applicant disclosed. In all, seven

police officers testified during those hearings. The applicant was represented by counsel, who

cross-examined the witnesses, all of whom testified that their reports were accurate. Two of the

officers professed vivid recollections of the events in question. Providence police Det. Steven

Gencarella, in recounting the incident on June 3, 2003 that resulted in a charge of resisting arrest,


                                                -3-
stated that he “clearly remembered everything that happened” because “[v]ery rarely do we deal

with people that act in a way that Mr. Webb acted that day, so they kind of stick out in your

mind.” Rhode Island State Trooper Peter Cambio remembered Mr. Webb as one of his “top five

[stops;] * * * [t]he worst five that I’ve encountered.”

       At the conclusion of the hearing, applicant was questioned about the most recent police

incident reports, dated May 6, 2010. The applicant was asked whether he had, in fact, used the

term “loser,” and applicant denied making such a statement. When asked whether the use of the

term “loser” in two separate police accounts was a coincidence, he replied, “[y]es.”         The

applicant was advised that he could respond to the police testimony or provide a written

submission, which would be due by June 30, 2010. As the meeting was ending, members of the

committee said they heard applicant state, “Let’s get out of here. I’ve had enough.” Moments

later, applicant denied any memory of making that statement.

       In July, applicant’s attorney requested an enlargement of time for the filing of a post-

hearing memorandum and withdrew as applicant’s counsel.           On July 30, 2010, applicant

requested that the committee take no action on his application until he reported to the committee

that he had completed counseling for anger management and conflict with authority figures. On

September 6, 2010, Barbara Schweitzer, LICSW delivered a letter to the committee stating that

applicant had completed counseling sessions with her and that he understood “the source of his

anger, and has committed to using learned methods of containing it.” The committee directed

applicant to confirm whether he would be retaining new counsel, and gave him until October 29,

2010, to file any additional information.

       In a letter received by the bar administrator on October 13, 2010, applicant advised the

committee that he had retained new counsel. The committee met with counsel on March 7,


                                                -4-
2011, to discuss the status of the application, and it granted his request to extend to April 18,

2011, the time to respond to the committee about the application. No information was received

from either applicant or his counsel, although, in a conversation with the chair of the committee,

counsel indicated that he understood that applicant would be withdrawing his application.

       On June 28, 2011, the committee received an additional Providence Incident Report

concerning an incident on July 10, 2010. On July 1, 2011, new counsel reported that he, too, had

withdrawn as applicant’s attorney. After receiving a letter from the committee stating that,

unless he withdrew his application by August 5, the committee would proceed with preparing its

recommendation, applicant sent a letter stating that he would not be withdrawing his application

and chiding his former counsel for making such a misrepresentation. In his letter, applicant

alleged that the committee failed to follow the Administrative Procedures Act, that the

committee’s duties were “overly broad” and “apparently allow[ed] members to be partisan,” and

that the committee had no rules governing conflicts, ethics, or the admissibility of evidence.

Finally, applicant accused the committee of distorting his record and using the hearing “to create

a highly subjective and inaccurate reflection of [his] character and fitness.” The applicant then

requested that, if necessary, the committee issue a conditional approval.

       The committee received a letter dated October 4, 2011, from Stephen Bishop, a clinical

psychologist, stating that he had “evaluated with Mr. Webb the specific altercations that have

occurred between [Webb] and the police.” Although Dr. Bishop did not state whether he had

treated applicant, he offered his “professional opinion that [Webb] can and will manage his anger

effectively now and in the future and that he should be regarded as [a] potentially valuable

member of the legal profession * * *.”




                                               -5-
          On January 17, 2012, the committee submitted to this Court its “Recommendation of

Denial to the Rhode Island Bar.” The committee recommended denial on the grounds that

applicant

                “failed to establish by clear and convincing evidence his moral
                 character and fitness to practice law due to 1) his lack of candor in
                 fully and completely disclosing required information in the filing
                 of his application to law school and the [a]pplication seeking
                 admission to the Rhode Island bar, [and] 2) his conduct and lack of
                 candor before the Committee as confirmed by the testimony of
                 other witnesses throughout the course of the meetings with the
                 Committee.”

The committee found the testimony of the police officers to be credible and applicant’s

testimony not to be credible. Further, the committee found that applicant displayed a lack of

candor and truthfulness both in failing to fully and accurately disclose past arrests, traffic issues,

and civil litigation, and in giving “false, misleading and evasive answers” about the underlying

incidents.    In addition, the committee found that applicant “displayed repeated issues with

authority figures,” and it questioned his “ability to meet his professional responsibility and

obligations as a lawyer.” Accordingly, the committee recommended that the application be

denied.

          On May 25, 2012, applicant (now pro se) filed a “[petition to show cause and request for

hearing]” arguing that the committee had abused its discretion and the recommendation was not

well-founded because his disclosures satisfied Rule 3, he had “[no issues with authority

figures],” he did not lack candor and sincerity, and that “[admission under Roots and Rule 3(l)(2)

was the correct outcome].” See In re Application of Roots, 762 A.2d 1161 (R.I. 2000). It then

came to the Court’s attention that applicant had been arrested on April 2, 2012, for leaving the

scene of an accident. According to the arrest report, applicant was arraigned and given a court



                                                 -6-
date of May 18, 2012. Prior to his appearance before this Court applicant had not updated his

bar application to include this most recent arrest. 1

                                                  II

                                        Standard of Review

        “We will not overturn a recommendation of this Court’s Committee on Character and

Fitness * * * unless it has ‘abused its discretion or its decision is clearly wrong.’” In re Roots,

762 A.2d at 1163 (quoting In re Application of Capace, 110 R.I. 254, 259, 291 A.2d 632, 634

(1972)). “We will do so, however, if ‘such recommendation is not well founded.’” Id. at 1164

(quoting In re Testa, 489 A.2d 331, 334 (R.I. 1985)).

                                                  III

                                              Discussion

        To gain admittance to the Rhode Island bar, an applicant “shall be required to establish

by clear and convincing evidence their moral character and fitness to the satisfaction of the

Committee on Character and Fitness of the Supreme Court * * *.” Rule 3(a). The applicant has

“the burden of proving his [or] her good moral character * * *.” Rule 3(f). “The failure of any

applicant to answer any question * * * or to supply any documentary material requested by [the

committee] * * *, shall justify a finding that the applicant has not met the burden of proving his

[or] her good moral character.” Id.

        The committee forwarded its recommendation to this Court, finding that applicant

“willfully concealed full and accurate information” requested in his applications, gave “false,

misleading and evasive answers,” “demonstrated a lack of candor and sincerity,” and displayed

1
  The applicant appeared before this Court on November 19, 2012. During oral argument he
acknowledged that he had not amended his application. On December 10, 2012, applicant filed
an amendment to his application stating that he “entered a plea of nolo contendere with a one
year filing.”
                                                 -7-
“repeated issues with authority figures * * *.” The applicant responds by stating that he had no

willful intent to conceal information, and rather had “made a good faith interpretation” of

questions that he found to be ambiguous. Further, he argues that he was never evasive or

misleading. Although he admits that he “did not attempt to appease the questioner,” he states

that the committee can point to no false statement nor any time that he refused to answer a

question. The applicant disputes the committee’s finding that he lacked candor and sincerity,

stating that such a finding is clearly wrong because the committee “ignored the good faith

concerns [he] raised with the examination.” The applicant avers that he has no issues with

authority figures, and states that the committee’s finding that he did have such issues was

“rendered dubious” by the committee members’ relationships with police officers. Finally,

applicant distinguishes his case from the facts of In re Roots, stating that because his

transgressions were not as serious as those in Roots, the committee was “clearly wrong” in

recommending denial of his application.

       The committee conducted an exhaustive investigation of the issues raised in Webb’s

application. It sought and received police reports and incident reports not proffered by applicant,

conducted five separate hearings, and gave applicant the opportunity to cross-examine the seven

police officers who testified.     The applicant also was given ample opportunity both to

supplement his disclosures and to offer explanations for the incidents in question. Finally, as an

applicant to the Rhode Island bar, Webb is charged with knowledge of his continuing duty to

report any changes to the information contained in his application, including any arrests. All

applicants are required to submit a signed, notarized Section D with their bar applications.

Section D states:

               “I hereby acknowledge that this application is a continuing
               application for the Rhode Island Bar and that I have an obligation

                                               -8-
               to keep the responses to the questions therein current, complete
               and correct by the filing of timely Amendment to Application
               (form provided upon request) until the date of my taking the Oath
               of Attorney in Rhode Island.”

       Webb’s notarized signature appears just below that acknowledgement in Section D of his

bar application. Although the applicant takes issue with the committee’s findings about the

credibility of the police officers who testified and the lack of credibility and candor on Webb’s

part, we can perceive no evidence of an abuse of discretion on the part of the committee.

Moreover, even if there were some question about the issues covered in the applicant’s petition,

there is a further issue that is dispositive, namely the previously undisclosed April 2, 2012 arrest

for leaving the scene of an accident. The applicant was arraigned and given a court date of May

18, 2012. The applicant filed his petition with this Court on May 25, 2012—just one week later,

and did not mention the arrest in it. In fact, he represented that he had “no issues with the

Providence [p]olice since [his] 2006 arrest.” It is true that this most recent arrest, in Providence,

was made by the state police, but it strains credulity to believe that the applicant was not aware

of the need to disclose that arrest. 2 This is a serious lapse, and it serves to underline rather than

undermine the committee’s conclusion that the applicant failed to meet his burden of proving his

character and fitness to practice law as a member of the bar of this Court.




2
  In a letter accompanying his amendment, applicant said that his attorney “did not advise [him]
that [he] was required to amend [his] application,” that he “found no obligation to file an
amendment” in Article II, Rules 3, 8 and 12 of the Supreme Court Rules of Admission of
Attorneys and Others to Practice Law, and that he remained unaware of this obligation until he
was so advised during oral argument. However, after signing Section D, applicant is charged
with knowledge of the obligation.
                                                -9-
                                                IV

                                           Conclusion

       For the reasons stated above, the applicant’s petition for admission to the bar of this state

is hereby denied.




                                               - 10 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        In re Application of Floyd Edmond Webb, III.

CASE NO:              No. 2013-3-M.P.

COURT:                Supreme Court

DATE OPINION FILED: January 11, 2013

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia JJ.

WRITTEN BY:           Per Curiam

SOURCE OF APPEAL:     N/A

JUDGE FROM LOWER COURT:

                      N/A

ATTORNEYS ON APPEAL:

                      For Applicant: Floyd Edmond Webb, III

                      For Committee on Character & Fitness: Patricia K. Rocha, Esq.